Citation Nr: 1046169	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  06-19 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Service connection for an inner ear disorder, to include Tullio's 
syndrome, hypersensitivity to high-pitched noises, and vertigo.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 2000 to August 
2003.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  This case was 
previously before the Board in March 2009, at which point it was 
remanded for further development.  As the Board decides herein to 
grant the Veteran's claim in full, no further remand or 
development is necessary.  


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, he has had 
symptoms of hypersensitivity to high-pitched noises, Tullio's 
syndrome, and vertigo on a continuous, recurrent basis since a 
grenade simulator exploded at close proximity during service, and 
he has a current ear disorder characterized by such symptoms, 
which is medically linked to such in-service noise exposure.


CONCLUSION OF LAW

An ear disorder characterized by hypersensitivity to high-pitched 
noises, vertigo, and Tullio's phenomenon was incurred as a result 
of active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for an inner ear disorder, 
to include Tullio's syndrome, hypersensitivity to high-pitched 
noises, and vertigo.  As the Board's decision herein to grant 
service connection for an inner disorder constitutes a full grant 
of the benefit sought on appeal, no further action is necessary 
to comply with the Veterans Claims Assistance Act of 2000 and 
implementing regulations.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including organic diseases of the 
nervous system (such as an inner ear disorder), will be presumed 
to have been incurred in or aggravated by service if they manifest 
to a compensable degree within one year after separation from 
service, even if there is no evidence of the disease during 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  
If a chronic disease is noted during service (or within the 
applicable presumptive period under 38 C.F.R. § 3.307), subsequent 
manifestations of the same disease at any later date will be 
service connected, unless clearly attributable to intercurrent 
causes.  However, where a condition is noted during service (or 
within the applicable presumptive period) but is not chronic, 
service connection may be granted only where there is evidence of 
continuity of symptomatology after separation from service.  38 
C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus 
element may be established based on medical or lay evidence where 
there is competent evidence of continuity of symptomatology.  
Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative 
evidence regarding any material issue, all reasonable doubt will 
be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Veteran asserts that he has experienced 
hypersensitivity to high-pitched noises, Tullio's syndrome, and 
vertigo on a recurrent basis since a grenade simulator exploded 
at close range during an in-service field training exercise in 
December 2002.  See, e.g., February 2005 statement. He has 
submitted an Internet article concerning Tullio phenomenon, which 
describes Tullio phenomenon as sound-induced vertigo, dizziness, 
nausea and/or eye movement (nystagmus).  Similarly, Tullio 
phenomenon is defined as vertigo induced by high-intensity 
sounds.  See Dorland's Illustrated Medical Dictionary 1451 (31st 
ed. 2007).  

Service treatment records confirm that, in May 2003, the Veteran 
complained of high-pitched tinnitus in the right ear greater than 
the left for several months after a grenade simulator explosion 
with no hearing protection at a field training exercise in 
December 2002.  The Veteran further reported that loud noises 
hurt his ears, and that he had two episodes of vertigo that 
lasted two minutes, although there was no ear fullness or 
roaring, with the last occurrence one week previously.  He was 
diagnosed with tinnitus and phonophobia status post noise 
exposure. 

In June 2003, the Veteran was noted to have Tullio's syndrome 
based on reports of vertigo and a sensation that sound is 
intolerable when exposed to loud noise.  During audiological 
testing that month, the Veteran was again noted to have Tullio's 
phenomenon.  At that time, he stated that he noticed his 
bilateral tinnitus primarily in quiet, hearing was noted to be 
within normal limits, and immitance was consistent with normal 
middle ear function bilaterally.

In July 2003, the Veteran again reported having vertigo when 
exposed to loud noise, in that the room spins around for several 
minutes and the sensation then ceases, since December 2002.  He 
further indicated that he had some tinnitus and fullness in the 
ear at that time, although he denied any "frank" hearing loss.  
The Veteran reported having no other problems with balance, but 
he had a history of migraine headaches which had increased over 
the last several months.  After physical examination of the eyes 
and ears, and a normal audiogram, the Veteran was diagnosed with 
"vertigo, which describes a Tullio phenomenon with loud noise" 
and migraine headaches.  The plan was to conduct a CT scan to 
help rule out possible superior semicircular canal dehiscence 
(SSCD), as well as another evaluation by neurology to help with 
migraines.  The provider noted that headaches with an etiology of 
basilar migraines could be associated with vertigo.  In this 
regard, service treatment records also indicate that the Veteran 
reported dizziness and phonophobia, along with other symptoms, in 
association with severe headaches for five hours in July 2000.  A 
head CT scan was negative at that time.  It does not appear that 
any other CT scans were performed, as no results are of record.

Post-service treatment records dated from February 2004 through 
November 2004 reflect no complaints or treatment for ear-related 
conditions.  However, at VA examinations conducted in September 
2005, December 2009, and January 2010, the Veteran continued to 
complain of vertigo and high sensitivity to high-pitched noises, 
bilateral tinnitus, and occasional ear fullness.  He again 
reported having such symptoms since December 2002, and he denied 
any occupational or recreational noise exposure.  Audiological 
testing in September 2005 and December 2009 revealed normal 
hearing and normal middle ear function bilaterally.  The December 
2009 examiner further recorded normal videonystagmography (VNG) 
results and a normal study of the peripheral and central 
vestibular systems.  At a January 2010 VA examination for ear 
disease, the Veteran was found to have a normal external and 
otoscopic examination, no active ear disease, and no infection of 
the middle or inner ear.  The Veteran was diagnosed with normal 
hearing bilaterally, excellent speech recognition, and a normal 
study of the peripheral and central vestibular systems.  The 
September 2005 and December 2009 VA examiners did not express an 
opinion as to the Veteran's claimed condition.  However, the 
January 2010 VA examiner stated, "Patient claims tinnitus and 
vertigo attacks are not ear related," with no further discussion 
as to the etiology of the Veteran's claimed condition.  

The Board forwarded the Veteran's claims file to a specialist 
with the Veterans' Health Administration (VHA) for an opinion as 
to nature and etiology of the claimed condition.  The VHA 
specialist stated that Tullio's phenomenon can result from many 
causes, including perilymph fistula or SSCD.  The Board notes 
that this is consistent with the Internet article submitted by 
the Veteran in support of his claim.  Upon review of the entire 
claims file, the VHA specialist opined that additional testing, 
including administration of positive pressure (fistula test) or 
loud noise in the ear canal during VNG testing, high-resolution 
CT of the temporal bone, and vestibular evoked myogenic 
potentials (VEMP), is necessary to establish whether the Veteran 
has a current inner ear disability.  Additionally, the specialist 
stated that the Veteran's clinical picture is not consistent with 
Meniere's disease, and that it is possible that his vertigo is 
related to his history of migraine headaches, which were 
documented prior to his noise exposure.  Nevertheless, the 
specialist opined that, if SSCD syndrome or perilymph fistula is 
diagnosed, then it is as likely as not that the disorder is 
related to military noise exposure.  In contrast, the specialist 
opined that, if these disorders cannot be objectively documented, 
then it is unlikely that the symptoms of Tullio's phenomenon and 
hypersensitivity to sound are related to the Veteran's military 
noise exposure.  Finally, the specialist noted that it is 
unlikely that the Veteran suffered permanent hearing damage after 
the in-service noise exposure, as his audiogram did not change 
significantly after that incident, and tinnitus is generally not 
consistent with preservation of hearing.  

Based on all evidence of record, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that service 
connection is warranted for an ear disorder characterized by 
hypersensitivity to high-pitched noises, vertigo, and Tullio's 
phenomenon.  Specifically, the Veteran has consistently reported 
having these observable symptoms on a continuous, recurrent basis 
since the December 2002 incident involving a grenade simulator.  
These complaints are documented in his service treatment records, 
and the Veteran is competent to testify to their continued 
presence after service.  See Layno v. Brown, 6 Vet. App. 465, 469-
71 (1994); Barr, 21 Vet. App. at 307-08.  Further, the Board finds 
the Veteran's subjective reports to be credible, as they are 
generally consistent with the other evidence of record.  

With respect to a current disability, the Board acknowledges that 
the tests conducted by the VA examiners were interpreted as 
normal, and the VHA specialist recommended further testing.  
However, there is competent evidence that the Veteran's symptoms 
are the result of his in-service noise exposure, and any contrary 
opinions are not accompanied by rationale.  As such, the Board 
resolves all reasonable doubt in the Veteran's favor and finds 
that service connection is warranted for an ear disorder 
characterized by high-pitched noises, vertigo, and Tullio's 
phenomenon.  To the extent that these symptoms may overlap with 
those of his service-connected migraine headaches or tinnitus, he 
may not receive additional compensation for such symptoms under 
several diagnostic codes, a practice known as pyramiding.  See 
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
Nevertheless, the Board finds that service connection is warranted 
for an ear disorder, with application of the benefit of the doubt 
doctrine, and his claim must be granted.


ORDER

Service connection is granted for an ear disorder characterized 
by hypersensitivity to high-pitched noises, vertigo, and Tullio's 
phenomenon.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


